Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions    
1.         Claims 1, 3-6, 9, 11-17, 22, 24-28, 32-34, 36-37 and 41-45 are allowable. The restriction requirements of claims 2, 7-8, 10, 18-19, 21, 29-31, 35, 38 and 40 as set forth in the Office action mailed on 10/19/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions Ia-Ie and Species I-II -II mailed on 10/19/2020 has been withdrawn and claims 2, 7-8, 10, 18-19, 21, 29-31, 35, 38 and 40  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1-19, 21-22, 24-38 and 40-45 are allowed. 
2.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the first measuring body and the second measuring body having a spool of measuring tape, wherein the measuring tape extends outwardly from their rear side, in combination with other limitations set forth in claims 1 and 12. 
                The prior art also fails to teach that the measuring body having a spool wherein the measuring tape wraps around the spool; and wherein the at least one pad is formed of a material having a first coefficient of friction and the main body is formed of a material having a second coefficient of friction, wherein the first coefficient of friction is higher than the second coefficient of friction, in combination with other limitations set forth in claims 13 and 22. 
              The prior art fails to teach that first measuring body having a spool wherein the first measuring tape wraps around the spool of the measuring body, in combination of other limitations set forth in claims 32 and 45. 

              Regarding claims 1, 12, 13, 22, 32 and 45, Gonsalves (2,964,848),
(https://www.youtube.com/watch?v=V9aHNLzguek, march 8, 2017), (4,998,356), Choi (2010/0299948), Steward et al. (2017/0322006) and Sherman (9,233,464) 
alone or in combination as applied to the rejection of the claims in the Non-Final Rejection mailed on 12/07/2020, fail to teach above-mentioned limitations set forth in claims 1, 12, 13, 22, 32 and 45.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 12, 13, 22, 32 and 45.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    March 6, 2021